Citation Nr: 0939057	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left hip, left lower back, the left shoulder, 
left arm, and left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947 and from October 1950 to June 1951.
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for the residuals of 
an injury to the left hip, left lower back, left shoulder, 
left leg, and left arm.

In October 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts that he injured his left hip, left lower 
back, left shoulder, leg, and arm when he fell while running 
during boot camp in 1947.  He asserts that he re-injured 
those regions during his second tour of duty when he fell 
while putting out a fire.  He asserts that he has experienced 
problems with his left hip, left lower back, left shoulder, 
leg, and arm since that time and he is entitled to service 
connection for the residuals of the in-service injury.

The Veteran's service medical records reflect that in 
February 1947, he suffered a contusion to his left tibia when 
he slipped and struck his leg against a step while helping to 
put out a fire.  Physical examination revealed swelling and 
abrasion to the middle of the tibia.  He was sent to the 
regimental ward and advised to place a moist compress on the 
area.  Three days later he was discharged to duty.  Routine 
examinations conducted in December 1947, June 1948, and June 
1951 reflect no abnormalities of the hip, lower back, 
shoulder, arm, or leg.

The Veteran contends that he sought treatment for his left 
hip, lower back, shoulder, arm, and leg once he separated 
from service and for many years thereafter.  While he has not 
submitted records of this treatment, he did provide records 
of private treatment beginning in October 2000.  Those 
records include a January 2001 bone scan, which revealed 
sclerotic bone density of the left hip, and a December 2000 
X-ray of the lumbar spine, which revealed disc disease from 
L2-L3 to L5-S1, as well as marked to extensive osteoarthritis 
of the facets and degenerative changes of the vertebrae.  A 
December 2003 MRI of the lumbar spine revealed moderate to 
severe spinal stenosis at L3-4 secondary to disc bulge, as 
well as findings of disc interspace fusion, consistent with a 
history of Paget's disease.

VA treatment records dated from October 2000 to February 2002 
reflect complaints of pain in the left hip, left lower back, 
arm, shoulder, and leg.  In December 2000, the Veteran 
complained of pain in his hips, low back, and left leg.  He 
reported that he had an injury when he was twenty years old, 
while in the service, for which he was placed on limited duty 
due to difficulty walking.  He denied any injury of pain to 
these areas prior to service.  He believed that his low back 
pain, hip pain, and left leg pain resulted from the in-
service fall.  He stated that he had been hospitalized many 
years ago due to back pain. In October 2001, the Veteran 
stated that he had experienced back pain for forty years.  
The VA list of diagnoses included Paget's disease; 
osteoarthritis; trochanteric bursitis of the hips, left more 
than right; tendinitis of the left shoulder; and a history of 
ankylosing spondylitis.  

In April 2006, the Veteran submitted a statement written by a 
fellow service member, who recollected that in 1946, the 
Veteran told him of the fall while in boot camp and resulting 
injuries to his back and left leg.  He stated that the 
Veteran could not do as much heavy lifting due to the injury.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claim.  As the Veteran has provided testimony regarding 
the in-service injury and continuity of symptomatology and a 
supportive statement from a fellow former serviceman, and the 
record reflects post-service treatment for complaints 
regarding the left hip, lower back, shoulder, arm, and leg, 
the Board finds that a remand for an examination and opinion 
is required in order to fairly address the merits of his 
claim.  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his left 
hip, lower back, left shoulder, left arm, 
and left leg complaints.  The claims file 
must be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings.  
The examiner should specifically opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
any current disorder of the left 
hip, lower back, left shoulder, left 
arm, or left leg first manifested 
during the Veteran's active service, 
or is otherwise related to the 
Veteran's active service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of the left hip, lower 
back, left shoulder, left arm, and 
left leg problems after service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(examination inadequate where 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide a negative opinion).  If 
the Veteran's left hip, lower back, 
shoulder, arm, and leg complaints 
are attributable to factors 
unrelated to his military service, 
the examiner should specifically so 
state.

2. Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008)



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

